DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Drawings
The drawings were received on 11 November 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-18 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A fluid injection device for injecting a dispensable fluid material into a pressurized system having therein relatively high and low pressure zones of a pressurized fluid, the fluid injection device comprising: a tube having an inlet end and an outlet end, … an inlet closure member … a connector assembly comprising an outlet tube connector … the tube defining therewithin a closed storage chamber disposed between the inlet closure member and the outlet tube connector, … a movable member which is mounted for movement within the connector assembly and is disposed within the discharge flow path in a spaced position adjacent to and spaced downstream from the outlet … whereby to provide clearance between the movable member and the outlet valve; … the movable member being configured (a) to permit passage of the dispensable fluid material through the discharge flow path, and (b) so that upon connection of the outlet tube connector to such low pressure zone, the movable member is forced from the spaced position into contact with the outlet valve to open the outlet valve for discharge.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; and 
the prior art of record does not teach 

“A fluid injection device for injecting a dispensable fluid material into a pressurized system having relatively high and low pressure zones of a pressurized fluid, the fluid injection device comprising: a moisture-impermeable tube … a connector assembly comprising an outlet tube connector … the tube defining therewithin a closed storage chamber disposed between the inlet closure member and the outlet tube connector, the storage chamber containing a dispensable fluid material and having an outlet end closed by an outlet valve, … a movable member disposed within the connector assembly and aligned with the operating pin; a-the movable member being disposed within the discharge flow path in a spaced position adjacent to and spaced from the outlet valve and being movable

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 13.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 9,733,229 (Tourigny et al.), which discloses a test kit. 
2.) U.S. Patent No. 10,288,333 (Carrubba et al.), which discloses a refrigeration charging device.  
3.) U.S. Patent Application Publication No. 2004/0168463 (Dudley), which discloses a refrigerant charging apparatus.  
4.) U.S. Patent Application Publication No. 2005/0081914 (Kalley et al.), which discloses a fluid injection system. 
5.) U.S. Patent Application Publication No. 2014/0338385 (Ronga), which discloses a device for charging pressurized systems. 
6.) U.S. Patent Application Publication No. 2016/0290694 (Pearl et al.), which discloses a refrigeration hose with multiple access points. 
7.) U.S. Patent Application Publication No. 2019/0128764 (Hoffman), which discloses a refrigeration tool. 
8.) U.S. Patent Application Publication No. 2019/0338992 (Ronga et al.), which discloses an apparatus for injecting fluid. 
9.) U.S. Patent Application Publication No. 2019/0390883 (Ronga et al.), which discloses an injection device. 
10.) U.S. Patent Application Publication No. 2020/0041060 (Pearl, II et al.), which discloses a tool for additive introduction into closed systems. 
11.) U.S. Patent Application Publication No. 2020/0263910 (Appler et al.), which discloses a fluid management system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753